Case 3:19-cv-00579-TJC-MCR Document 53 Filed 06/10/20 Page 1 of 14 PageID 344



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


    SHANDS JACKSONVILLE
    MEDICAL CENTER, INC., a
    Florida non-profit corporation d/b/a
    UF Health Jacksonville

          Plaintiff,

    v.                                             Case No. 3:19-cv-579-J-32MCR

    ALEX AZAR, in his official capacity
    as Secretary of the United States
    Department of Health & Human
    Services and NADIA CARO,

          Defendants.



                                      ORDER

          This case presents questions concerning federalism and the relationship

    between federal and state courts. Plaintiff Shands Jacksonville Medical Center,

    Inc. contends that the Patient Safety and Quality Improvement Act (“Federal

    Act”), 42 U.S.C. §§ 299b-21–299b-26—which allows certain healthcare

    organizations to document and share particular information without redress—

    preempts Article X, § 25(a) of the Florida Constitution, commonly referred to as

    Amendment 7—which provides Florida patients the “right to have access to any

    records made or received in the course of business by a health care facility or
Case 3:19-cv-00579-TJC-MCR Document 53 Filed 06/10/20 Page 2 of 14 PageID 345



    provider relating to any adverse medical incident.” In 2017, the Florida

    Supreme Court disagreed with Shands’s position, holding that the Federal Act

    did not preempt Amendment 7. Charles v. S. Baptist Hosp., 209 So. 3d 1199,

    1216 (Fla.), cert. denied, 138 S. Ct. 129, 130 (2017). Defendants Alex Azar, in

    his official capacity as Secretary of the United States Department of Health &

    Human Services (“HHS”) and Nadia Caro, a former Shands patient, argue that

    this Court lacks subject matter jurisdiction to address the preemption issue.

    The Court agrees; thus, this case must be dismissed for lack of jurisdiction.

          This case is before the Court on HHS’s Motion to Dismiss, (Doc. 25), and

    Caro’s Motion to Dismiss, (Doc. 33), to which Shands responded in opposition,

    (Docs. 28, 40). HHS’s motion argues, inter alia, that Shands lacks standing.

    (Doc. 25). Caro’s motion contends, inter alia, that the Court lacks subject matter

    jurisdiction. (Doc. 33). On May 8, 2020, the Court held a hearing on the motions,

    the record of which is incorporated herein.

          I. BACKGROUND

          A. Facts

          Caro has requested adverse medical incident documents relating to her

    care at Shands. (Docs. 18 ¶¶ 9–10; 49 at 3). Shands has information that Caro

    believes is responsive, but Shands contends is privileged under the Federal Act.

    (Doc. 18 ¶ 11). Shands alleges that if it complies with Caro’s request—which

    Florida state courts will likely compel it to do—it will violate the Federal Act


                                            2
Case 3:19-cv-00579-TJC-MCR Document 53 Filed 06/10/20 Page 3 of 14 PageID 346



    and be subjected to mandatory penalties imposed by HHS. Id. ¶¶ 45–47, 53.

    Thus, Shands filed this federal action seeking a declaration that: (1) certain

    patient safety work product (“PSWP”) Caro requested is protected under the

    Federal Act and not subject to disclosure; (2) the Federal Act preempts

    Amendment 7, insofar as Amendment 7 requires disclosure of information

    protected by the Federal Act; and (3) Caro’s assertion of her Amendment 7

    rights, as interpreted by the Florida Supreme Court, violates Shands’s equal

    protection rights. Id. ¶ 50. Further, Shands seeks to enjoin Caro from “pursuing

    her request for the privileged information” or in the alternative enjoining HHS

    from imposing a penalty against Shands for violating the Federal Act if required

    to disclose the information by a Florida state court. Id. ¶¶ 55–56.

             B. Amendment 7 and the Federal Act

             Amendment 7 provides patients the “right to have access to any records

    made or received in the course of business by a health care facility or provider

    relating to any adverse medical incident.” Art. X, § 25(a), Fla. Const. Shands

    alleges that “[t]he Florida Supreme Court’s construction [of Amendment 7] has

    left health care facilities and providers essentially no discretion or defenses in

    providing documents in response to broad Amendment 7 requests.” (Doc. 18

    ¶ 15).

             The Federal Act, enacted in 2005, was implemented to “facilitate an

    environment in which health care providers are able to discuss errors openly


                                            3
Case 3:19-cv-00579-TJC-MCR Document 53 Filed 06/10/20 Page 4 of 14 PageID 347



    and learn from them” by making privileged “information reported to patient

    safety organizations for the purposes of quality improvement and patient

    safety.” H.R. Rep. No. 109-197, at 9 (2005). Additionally, the Federal Act

    authorizes HHS to impose sanctions against organizations that violate the

    Federal Act’s privilege provisions. 42 U.S.C. § 299b-22(f) (2018). However, the

    Florida Supreme Court determined that “Congress did not intend to preempt

    state laws or Amendment 7 through the passage of the Federal Act.” Charles,

    209 So. 3d at 1216. Thus, Shands alleges it is stuck between a rock and a hard

    place—if ordered to comply with Caro’s request it will either be subject to

    monetary sanctions by HHS if it complies, or contempt of state court if it does

    not.

           II. JURISDICTION

           A. Shands’s Standing to Sue HHS

           HHS seeks dismissal asserting that Shands lacks standing because any

    action HHS might take against Shands in the future is not imminent. (Doc. 25

    at 9–10). Shands contends that fines by HHS are “certainly impending” and

    therefore it has standing. (Doc. 28 at 10–12).

           To satisfy the “‘irreducible constitutional minimum’ of standing,” the

    “plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to

    the challenged conduct of the defendant, and (3) that is likely to be redressed

    by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547


                                             4
Case 3:19-cv-00579-TJC-MCR Document 53 Filed 06/10/20 Page 5 of 14 PageID 348



    (2016) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)). “To

    establish injury in fact, a plaintiff must show that [it] suffered ‘an invasion of a

    legally protected interest’ that is ‘concrete and particularized’ and ‘actual or

    imminent, not conjectural or hypothetical.’” Id. at 1548 (quoting Lujan, 504 U.S.

    at 560). “An allegation of future injury may suffice if the threatened injury is

    ‘certainly impending,’ or there is a ‘substantial risk that the harm will occur.’”

    Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014) (quoting Clapper

    v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)).

          “When an individual is subject to the threatened enforcement of a law, an

    actual arrest, prosecution, or other enforcement action is not a prerequisite to

    challenging the law.” Wollschlaeger v. Governor, Fla., 848 F.3d 1293, 1304

    (11th Cir. 2017) (en banc) (alteration adopted) (quoting Driehaus, 573 U.S. at

    160). “[A] plaintiff satisfies the injury-in-fact requirement where he alleges ‘an

    intention to engage in a course of conduct arguably affected with a

    constitutional interest, but proscribed by a statute, and there exists a credible

    threat of prosecution thereunder.’” Driehaus, 573 U.S. at 160 (quoting Babbitt

    v. Farm Workers, 442 U.S. 289, 298 (1979)). The credible threat of prosecution

    must be objectively reasonable. See Wollschlaeger, 848 F.3d at 1304; ACLU v.

    The Fla. Bar, 999 F.2d 1486, 1492 n.13 (11th Cir. 1993).

          In Driehaus, the plaintiffs challenged an Ohio law prohibiting false

    statements during a political campaign. 573 U.S. at 151–52. In determining


                                             5
Case 3:19-cv-00579-TJC-MCR Document 53 Filed 06/10/20 Page 6 of 14 PageID 349



    whether the pre-enforcement challenge was justiciable, the Supreme Court

    analyzed three factors in concluding that the plaintiffs had alleged a credible

    threat of enforcement. Id. at 161–64. First, the Court looked at whether the

    plaintiffs alleged “an intention to engage in a course of conduct arguably

    affected with a constitutional interest.” Id. at 161 (quoting Babbitt, 442 U.S. at

    298). In Driehaus, the plaintiffs asserted First Amendment rights to engage in

    speech they contended was prohibited by the challenged statutes. Id. (speech

    criticizing congressional representatives’ votes for the Affordable Care Act as

    supporting abortion); see also Wollschlaeger, 848 F.3d at 1304 (speech by

    physicians asking patients about firearm ownership). Second, the Court

    analyzed whether the plaintiffs’ “intended future conduct [was] ‘arguably . . .

    proscribed by [the] statute’ they wish[ed] to challenge.” Driehaus, 573 U.S. at

    162 (quoting Babbitt, 442 U.S. at 298). Third, the Court considered whether

    “the threat of future enforcement of the [challenged] statute [was] substantial.”

    Id. at 164. Specifically, the Court found significant that the statute at issue had

    a history of past enforcement, complaints asserting a violation of the statute

    could be lodged by anyone, and enforcement proceedings were “not a rare

    occurrence.” Id.

          Even granting, arguendo, that Shands meets the first Driehaus

    requirement, Shands cannot satisfy the second or third requirements. Shands

    asserts it does not intend to disclose PSWP unless ordered by a court to do so,


                                            6
Case 3:19-cv-00579-TJC-MCR Document 53 Filed 06/10/20 Page 7 of 14 PageID 350



    Caro has revised her document request to no longer require Shands to produce

    PSWP, and HHS asserts that Caro’s Amended Amendment 7 Request (Doc. 49

    at 3) likely does not seek PSWP. Thus, HHS and Caro seem to agree that

    producing documents in compliance with Caro’s narrowed request is not

    proscribed by the Federal Act. Cf. Driehaus, 573 U.S. at 162. Further, future

    enforcement of the Federal Act is unlikely. HHS has sole authority to impose

    sanctions for violating the Federal Act and, per its counsel at the hearing, it has

    never done so in the fifteen years since the Federal Act’s passage. Despite

    arguing that the penalty provisions are mandatory, Shands admitted at the

    hearing that other hospitals have produced PSWP without being penalized by

    HHS. 1 Thus, even if the string of contingent, necessary prerequisites occur—

    Caro requests privileged documents, the state court orders Shands to produce

    them, and Shands produces them—it is unlikely that HHS will impose

    sanctions against Shands. See Driehaus, 573 U.S. at 164; cf. Wollschlaeger, 848

    F.3d at 1304 (finding credible threat of prosecution where plaintiffs averred to

    engage in conduct proscribed by statute, Florida had vigorously defended the




          1 Another court within this district found that the Federal Act’s penalty
    provisions are mandatory, meaning that HHS has no discretion and must
    enforce them. See Fla. Health Scis. Ctr., Inc. v. Azar, 420 F. Supp. 3d 1300, 1305
    (M.D. Fla. 2019). HHS disagrees and has appealed that decision. Id., appeal
    filed, No. 19-14383 (11th Cir. Oct. 31, 2019).


                                            7
Case 3:19-cv-00579-TJC-MCR Document 53 Filed 06/10/20 Page 8 of 14 PageID 351



    challenged act, and the enforcement agency had been inconsistent in its

    position).

           Shands’s alleged injury is not “‘certainly impending,’ [nor is] there . . . a

    ‘substantial risk that the harm will occur.’” Driehaus, 573 U.S. at 158 (quoting

    Clapper, 568 U.S. at 409). Accordingly, Shands lacks standing to bring its

    claims against HHS. Id.; see also Shands Teaching Hosp. & Clinics, Inc. v. Azar,

    No. 1:17-cv-245-MW/GRJ, 2018 WL 7350670, at *2 (N.D. Fla. June 22, 2018)

    (holding that a different branch of the Shands healthcare system lacked

    standing to sue HHS in an almost identical suit). Thus, the Court does not have

    subject matter jurisdiction over the claims against HHS.

          B. Subject Matter Jurisdiction Against Caro

          Shands asserts claims against Caro, the party who has requested the

    documents from Shands, contending its claims “arise under” federal law. The

    Court is unpersuaded.

          District courts “have original jurisdiction of all civil actions arising under

    the . . . laws . . . of the United States.” 28 U.S.C. § 1331 (2018). Most commonly,

    this provision is employed by plaintiffs asserting a cause of action created by

    federal law. Grable & Sons Metal Prods., Inc. v. Darue Eng. & Mfg., 545 U.S.

    308, 314 (2005). A court determines whether a case “arises under” federal law

    only by looking to the plaintiff’s complaint, Franchise Tax Bd. v. Constr.

    Laborers Vacation Tr. for S. Cal., 463 U.S. 1, 10 (1983); “federal court


                                             8
Case 3:19-cv-00579-TJC-MCR Document 53 Filed 06/10/20 Page 9 of 14 PageID 352



    jurisdiction cannot be based on a federal law defense or on the plaintiff’s

    anticipation of a federal law defense,” Erwin Chemerinsky, Federal Jurisdiction

    304 (7th ed. 2016). “[F]ederal courts, when determining declaratory judgment

    jurisdiction, often look to the ‘character of the threatened action.’” Medtronic,

    Inc. v. Mirowski Family Ventures, LLC, 571 U.S. 191, 197 (2014) (quoting

    Public Serv. Comm’n of Utah v. Wycoff Co., 344 U.S. 237, 248 (1952)). This

    means that a district court looks at whether a coercive action brought by the

    declaratory judgment defendant to enforce its rights “would necessarily present

    a federal question.” Id. (quoting Franchise Tax Bd., 463 U.S. at 19).

          Here, Shands’s declaratory judgment claim is that Caro’s document

    request will result in a state court compelling Shands to produce information,

    allegedly in violation of the Federal Act. Thus, the “coercive action” is Florida

    law compulsion to produce documents, and Shands’s defense to this action is

    that doing so would violate the Federal Act. This does not fit within the general

    bounds of federal question jurisdiction, which Shands concedes. However,

    Shands asserts that its claims fit into a narrow exception—the substantial-

    federal-question jurisdiction doctrine—that provides district courts with federal

    question jurisdiction over state-law cases that “necessarily raise a stated

    federal issue, actually disputed and substantial, which a federal forum may

    entertain without disturbing any congressionally approved balance of federal

    and state judicial responsibilities.” Grable, 545 U.S. at 314. This exception


                                           9
Case 3:19-cv-00579-TJC-MCR Document 53 Filed 06/10/20 Page 10 of 14 PageID 353



    comprises a “special and small category of cases . . . .” Gunn v. Minton, 568 U.S.

    251, 258 (2013).

           For this case to come within this narrow jurisdictional exception, Shands

    must allege a federal issue that is: “(1) necessarily raised, (2) actually disputed,

    (3) substantial, and (4) capable of resolution in federal court without disrupting

    the federal-state balance approved by Congress.” Id. Even assuming, arguendo,

    that the first three factors are met, this Court lacks jurisdiction. “As the

    [Supreme] Court in Grable explained, ‘even when the state action discloses a

    contested and substantial federal question, the exercise of federal jurisdiction

    is subject to a possible veto’ when it will upset the balance between federal and

    state judicial responsibility envisioned by Congress.” Adventure Outdoors, Inc.

    v. Bloomberg, 552 F.3d 1290, 1302 (11th Cir. 2008) (quoting Grable, 545 U.S. at

    313–14). Such is the situation here.

          Unlike in Grable, this case does not involve a “rare state . . . action that

    involves contested issues of federal law.” 545 U.S. at 319. Caro has a potential

    state law medical malpractice action and seeks documents in support of that

    claim. Congress could not have envisioned that in passing the Federal Act it

    was opening the federal courthouse door to what in essence is a Florida medical

    malpractice discovery dispute. Allowing such a result would “herald[] a

    potentially enormous shift of traditionally state cases into federal courts.” Id.




                                            10
Case 3:19-cv-00579-TJC-MCR Document 53 Filed 06/10/20 Page 11 of 14 PageID 354



          The Court is not alone in reaching this decision. In an almost identical

    action, a different branch of the Shands healthcare system sued HHS and a

    former patient who requested information that Shands claimed was protected

    under the Federal Act. Shands Teaching Hosp. & Clinics, Inc. v. Morgan, No.

    1:17-cv-245-AW-GRJ, slip op. at 2 (N.D. Fla. Mar. 26, 2020), ECF No. 122. After

    dismissing the claims against HHS for lack of standing, the district court

    requested additional briefing on subject matter jurisdiction as to the claims

    against the former patient, specifically on the substantial-federal-question

    doctrine. Id. After reviewing the briefing, the court found:

          Unlike Grable, which was a bit of a one-off, a finding of jurisdiction
          here would mean all document disputes involving the intersection
          of Amendment 7 and the [Federal Act] could be brought in federal
          court. Grable involved “the rare state title case that raise[d] a
          contested matter of federal law.” 545 U.S. at 315. This, the Court
          recognized, meant “federal jurisdiction to resolve genuine
          disagreement over federal tax title provisions will portend only a
          microscopic effect on the federal-state division of labor.” Id. There
          is nothing rare about document disputes in Florida medical
          malpractice cases. That factor, like the others, weighs against
          Shands.

    Id. at 8–9. Additionally, the Morgan court found that the issue was not

    “necessarily raised” or “substantial” to the federal system as a whole. Id. at 5–

    8 (citing Grable, 545 U.S. at 314–15). Thus, the court dismissed the case for lack

    of subject matter jurisdiction. 2


          2 Shands has appealed the court’s decision in Morgan. Id., appeal filed,
    No. 20-11555 (11th Cir. Apr. 23, 2020).


                                            11
Case 3:19-cv-00579-TJC-MCR Document 53 Filed 06/10/20 Page 12 of 14 PageID 355



          Shands’s requested relief emphasizes how accepting jurisdiction would

    disrupt the federal-state balance. The Florida Supreme Court has already

    determined that the Federal Act does not preempt Amendment 7, Charles, 209

    So. 3d at 1216, and the United States Supreme Court denied certiorari review,

    138 S. Ct. 129, 130 (2017). Thus, even if this Court—or any federal district

    court—found Charles to be incorrect, such decision would only affect the parties

    to that specific suit. 3 Because Florida state courts would still be required to

    follow Charles, healthcare organizations seeking protection would file federal

    declaratory actions every time they are faced with an Amendment 7 request

    that potentially conflicts with the Federal Act. This potential influx of

    traditionally-state cases in federal court is something Congress surely did not

    envision in enacting the Federal Act. See Morgan, No. 1:17-cv-245-AW-GRJ,

    slip op. at 9.

          The Court is cognizant that another case in the Middle District of Florida

    with similar allegations proceeded to summary judgment. Fla. Health Scis. Ctr.,

    420 F. Supp. 3d at 1305; see supra note 1. However, that case does not impact

    the Court’s jurisdiction decision here for several reasons. First, in Florida

    Health, HHS was the only defendant and the plaintiff, a healthcare



          3 At the hearing, counsel for Shands said she had found no case where a
    federal district court had declared a decision of a state supreme court incorrect
    or invalid in similar circumstances.


                                           12
Case 3:19-cv-00579-TJC-MCR Document 53 Filed 06/10/20 Page 13 of 14 PageID 356



    organization, was actually compelled in a state court medical malpractice suit

    to produce documents it believed were privileged under the Federal Act. Id.

    Second, although the published summary judgment order states that the court

    had already twice considered its jurisdiction and found it sufficient, the

    previous orders to which the court referred only analyzed sovereign immunity,

    standing, and ripeness—not the “arising under” issue raised here and in

    Morgan. See id.; id. No. 8:18-cv-238-T-30CPT, ECF Nos. 32, 43. Thus, these

    differences render that case inapposite here.

           Ultimately, Congress has not conferred subject matter jurisdiction upon

    this Court to hear Shands’s claims against Caro, and they therefore must be

    dismissed.

          Accordingly, it is hereby

          ORDERED:

       1. Defendant Alex Azar, in his official capacity as Secretary of the United

          States Department of Health & Human Services’s Motion to Dismiss

          (Doc. 25) is GRANTED.

       2. Defendant Nadia Caro’s Motion to Dismiss (Doc. 33) is GRANTED.

       3. This case is DISMISSED without prejudice for lack of subject matter

          jurisdiction.

       4. The Clerk shall terminate all pending motions and deadlines and close

          the file.


                                          13
Case 3:19-cv-00579-TJC-MCR Document 53 Filed 06/10/20 Page 14 of 14 PageID 357



            DONE AND ORDERED in Jacksonville, Florida this 10th day of June,

    2020.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge

    jjb
    Copies to:

    Counsel of record




                                         14
